On Motion for Rehearing.
Appellants, in their motion for rehearing, contend in effect that this Court erred in holding that the testimony tendered is sufficient to support the findings of the Trial Court, because:
“ ‘All of the evidence introduced at the trial proves that part of the consideration for the lots was the community credit of D. L. Rose and Leona C. Rose, pledged to the payment of two vendor’s lien notes. Therefore, the community estate owned at least a part interest in the lots’, irrespective of the sufficiency of the evidence on the question of who furnished the down payment for the land, and irrespective of who paid off the notes mentioned in the opinion of the Court.”
Appellants further contend that irrespective of the sufficiency of the evidence presented in attempting to establish that Mrs. Leona C. Rose furnished the down-payment on the property, and subsequently paid off the notes, Mrs. Leona C. Rose’s claim for separate property status could rise no higher than a 650/2000 interest. They assert that their contention is supported by the doctrine of our Supreme Court announced in Broussard v. Tian, 156 Tex. 371, 295 S.W.2d 405, and cases there cited.
We have again carefully reviewed the foregoing opinion of our Supreme Court, and we are now of the view that under that opinion we were in error in holding that the testimony was sufficient to sustain the judgment of the trial court, and that this will require this cause to be reversed and remanded in order that the Court may determine and fix the community interest in such property. Wilson v. Wilson, 145 Tex. 607, 201 S.W.2d 226-227. However, the judgment as to the non-appealing defendants is in all things affirmed. Accordingly, the judgment formerly entered in this court is set aside. The judgment will be entered as of this date in accordance with this opinion. Accordingly, the judgment of the Trial Court is reversed and remanded as to all appellants, but affirmed as to all non-appeal*757ing defendants. All costs in this appeal are assessed against appellees.
Affirmed in part and reversed and remanded in part.